Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. #1180 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change December 11, 2008 Item 3 News Release The news release dated December 11, 2008 was disseminated through Marketwire’s Canadian and US Timely Disclosure network. Item 4 Summary of Material Change Silver Standard Resources Inc., as operator of the Maverick Springs joint venture, is pleased to report successful follow-up diamond drilling from the 2006 program in which MR-166 intersected 140 feet grading 7.65 ounces of silver per ton, including 40 feet grading 25.2 ounces of silver per ton, and hole 167 intersected 140 feet grading 11.1 ounces of silver per ton, including 15 feet grading 89.4 ounces of silver per ton. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated December 11, 2008. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 11th day of December, 2008 December 11, 2008 News Release 08-22 MORE HIGH-GRADE SILVER INTERSECTED AT MAVERICK SPRINGS Vancouver, B.C. – Silver Standard Resources Inc., as operator of the Maverick Springs joint venture, is pleased to report successful follow-up diamond drilling from the 2006 program in which MR-166 intersected 140 feet grading 7.65 ounces of silver per ton, including 40 feet grading 25.2 ounces of silver per ton, and hole 167 intersected 140 feet grading 11.1 ounces of silver per ton, including 15 feet grading 89.4 ounces of silver per ton. Highlights of the 2008 diamond drilling program included: · MR- 182 which intersected 180 feet grading 8.1 ounces of silver per ton and 0.009 ounces of gold per ton, including 115 feet grading 12.4 ounces of silver per ton and 0.010 ounces of gold per ton, and 25 feet grading 51.6 ounces of silver per ton and 0.012 ounces of gold per ton; · MR-181 which intersected 155 feet of 1.9 ounces of silver per ton and 0.007 ounces of gold per ton; · MR-183 which intersected 95 feet grading 2.8 ounces of silver per ton and 0.022 ounces of gold per ton, including 55 feet grading 4.3 ounces of silver per ton and 0.032 ounces of gold per ton. Maverick Springs is located in northeastern Nevada, approximately halfway between Elko and Ely, at the southeast end of the Carlin Trend belt of gold-silver deposits.Access is by a 40-kilometer (25-mile) gravel road from Ruby Valley. The silver-gold mineralization occurs as a Carlin-type, sediment/carbonate-hosted disseminated deposit measuring about 2,400 meters in length, with a width of 760 meters and a thickness of approximately 60 meters.Mineralization is open to the south and north-northwest. Silver Standard’s partner in the joint venture property is Allied Nevada Gold Corp., which holds the rights to the gold resources. Silver Standard holds the rights to the silver resources, which consist of 69.6 million ounces of indicated silver resources and 85.6 million ounces of inferred silver resources. This resource does not include the results of the 2006 and 2008 drill programs. Max Holtby, B.Sc., P.Geo., senior geologist, Silver Standard Resources Inc., is the qualified person responsible for the exploration program at Maverick
